              Case 2:19-cr-00046-MCE Document 56 Filed 08/18/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0046-MCE
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          ORDER
13
     NOE GANDARA-SOTO,                                  DATE: August 20, 2020
14                                                      TIME: 10:00 a.m.
                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
15

16

17          This matter was set for a status conference on August 20, 2020, and the parties now request that

18 the Court continue the status conference to October 15, 2020. To the extent it is needed, this stipulation

19 supplements the basis for exclusion of time under General Order 611, 612, and 617, in the interests of
20 public health and safety, and requests that the Court also exclude time under Local Code T4, for the

21 reasons set forth below.

22          On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the

23 Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to

24 continue all criminal matters to a date after June 1. This and previous General Orders were entered to

25 address public health concerns related to COVID-19.

26          Although the General Orders address the district-wide health concern, the Supreme Court has

27 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

28 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER           1
30
                 Case 2:19-cr-00046-MCE Document 56 Filed 08/18/20 Page 2 of 4


 1 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 2 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 3 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 4 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 5 or in writing”).

 6           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 7 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 8 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 9 the ends of justice served by taking such action outweigh the best interest of the public and the

10 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

11 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

12 ends of justice served by the granting of such continuance outweigh the best interests of the public and

13 the defendant in a speedy trial.” Id.

14           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

15 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

16 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

17 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

18 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

19 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United
20 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

21 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

22 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

23           In light of the societal context created by the foregoing, this Court should consider the following

24 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

25 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already designated

26 a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010)

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION RE: SPEEDY TRIAL ACT; ORDER            2
30
                 Case 2:19-cr-00046-MCE Document 56 Filed 08/18/20 Page 3 of 4


 1 (noting any pretrial continuance must be “specifically limited in time”).

 2                                                    STIPULATION

 3          1.       By this stipulation, the defendant now moves to continue the status conference to

 4 October 15, 2020, and to exclude time between August 20, 2020, and October 15, 2020, Local Code T4,

 5 in addition to the exclusion of time pursuant to the Court’s General Orders.

 6          2.       The parties agree and stipulate, and request that the Court find the following:

 7                   a)     The government has represented that has produced the discovery associated with

 8          this case including, among other things, investigative reports, photographs, as well as audio and

 9          video recordings.

10                   b)     Counsel for defense desires additional time to consult with his client, to review

11          the current charges, to conduct investigation and research related to the charges, to review

12          discovery for this matter, to discuss potential resolutions with his client, to prepare pretrial

13          motions, and to otherwise prepare for trial.

14                   c)     Defense counsel believes that failure to grant the above-requested continuance

15          would deny counsel the reasonable time necessary for effective preparation, taking into account

16          the exercise of due diligence.

17                   d)     The government does not object to the continuance.

18                   e)     Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                   f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of August 20, 2020 to October 15,

23          2020, inclusive, is deemed excludable pursuant to this Court’s General Orders, and pursuant to

24          18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

25          by the Court at defendants’ request on the basis of the Court’s finding that the ends of justice

26          served by taking such action outweigh the best interest of the public and the defendant in a

27          speedy trial.

28          3.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER              3
30
              Case 2:19-cr-00046-MCE Document 56 Filed 08/18/20 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4   Dated: August 17, 2020                                MCGREGOR W. SCOTT
                                                           United States Attorney
 5
                                                           /s/ JAMES R. CONOLLY
 6                                                         JAMES R. CONOLLY
                                                           Assistant United States Attorney
 7
     Dated: August 17, 2020                                /s/ JESSE I. SANTANA
 8                                                         JESSE I. SANTANA
                                                           Counsel for Defendant
 9                                                         NOE GANDARA-SOTO
10
                                                   ORDER
11
            IT IS SO ORDERED.
12

13 Dated: August 18, 2020

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

      STIPULATION RE: SPEEDY TRIAL ACT; ORDER          4
30
